Citation Nr: 1235705	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.

2.  Entitlement to service connection for lower extremity peripheral neuropathy, to include as secondary to DM.

3.  Entitlement to service connection for lower extremity peripheral vascular disease, to include as secondary to DM or to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Kristina J. Vasold, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently returned to the VA RO in Denver, Colorado. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2012.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for a right knee disability.  A review of the record shows that the Veteran was granted entitlement to service connection for a right knee disability in a December 2011 rating decision.  There is no indication from the record that the Veteran has disagreed with the disability rating assigned in that decision.  Therefore, this is considered to be a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  

The issue of entitlement to service connection for lower extremity peripheral vascular disease is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides when he deplaned at Tan Son Nhut Air Base in the Republic of Vietnam en route to and from his station post in Thailand during active service.

2.  The Veteran was diagnosed with DM in April 1998 and has continued to receive treatment for such since that time.  

3.  The Veteran has peripheral neuropathy in the lower extremities that is presumed to be caused by his service-connected DM.  


CONCLUSIONS OF LAW

1.  It is presumed that the Veteran's DM was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Bilateral lower extremity peripheral neuropathy is proximately due to or the result of the Veteran's service-connected DM.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims of entitlement to service connection for DM and lower extremity peripheral neuropathy.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a compensable degree any time after such service, diabetes mellitus type II will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Service Connection for DM

The Veteran has asserted that he was exposed to herbicides when he deplaned in the Republic of Vietnam en route to his station post in Thailand.  Specifically, the Veteran reported that he departed for Thailand in May 1968 from Oakland, California.  He reported that the plane stopped for refueling first in Hawaii and then at Tan Son Nhut Air Base in the Republic of Vietnam.  He reported that he deplaned in the Republic of Vietnam for approximately three hours to have some food and stretch his legs while the aircraft he was on was refueled and cleaned.  He reported that upon leaving the Republic of Vietnam his plane stopped first in Bangkok, Thailand, then Korat, Thailand, and eventually to his final stop of Udorn Royal Thai Air Force Base (AFB) in Thailand.  He reported that he was stationed at a small Army post around Udorn Royal Thai AFB.  The Veteran reported that upon leaving Thailand in March 1969, he made the exact same trip in reverse, again deplaning for approximately three hours in the Republic of Vietnam while his aircraft was refueled and cleaned.

The Veteran reported that he specifically recalled landing in the Republic of Vietnam because on his trip to Thailand from the United States he was lucky enough to have a window seat and as an 18 year old kid, he had expected to see craters and other effects of mortar blasts when flying over the Republic of Vietnam.  He reported that he was surprised that the Republic of Vietnam had looked absolutely nothing like he had expected.  He reported that he specifically remembered stopping in the Republic of Vietnam on the return trip home to the United States because he again had a window seat, but that an officer who boarded the aircraft in the Republic of Vietnam had the middle seat next to him and actually ordered him out of the window seat and forced him to take the middle seat.  The Veteran reported that it was a very uncomfortable ride first from the Republic of Vietnam to Hawaii and then back to Oakland, California while riding in the middle seat.  

Additionally, the Veteran reported that he received hazard pay for both May 1968 and March 1969 because he spent time, even though it was only three hours, in the Republic of Vietnam during a period of war.  He reported that he had left Oakland, California with about $2 in his pocket and had never been so happy to get his pay check once arriving in Thailand, especially because it included extra money for hazard pay.    

A review of the Veteran's Service Personnel Records (SPRs) does in fact show that the Veteran had service in Thailand from May 1968 to March 1969.  However, there is no record of the Veteran's flight path from the United States to his post in Thailand or his flight path from Thailand back to the United States.  Additionally, there are no pay records in the Veteran's SPRs that would verify that he received hazard pay for the dates he landed in the Republic of Vietnam en route to and from Thailand.  The Board finds it unlikely that further attempts to obtain these records would be successful.  

However, where service medical records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

While the records in question are SPRs and not service medical records and it is not known for certain that they were destroyed, the Board finds that the principles of Washington are still applicable in this case.  Therefore, the Veteran is competent to report about factual matters which he has firsthand knowledge, such as the itinerary of his flights to and from his station post in Thailand.  

Moreover, the Board finds the Veteran's statements that he deplaned at Tan Son Nhut Air Base en route to and from Thailand to be credible.  In this regard, the Veteran provided sworn testimony which included anecdotal accounts of his thoughts and feelings when he stopped in the Republic of Vietnam en route to and from Thailand.  The Veteran did not overly embellish his accounts of his time in the Republic of Vietnam, thus lending them further credibility in the eyes of the Board.  Further, the account of service members being ferried from the United States to various posts in the Republic of Vietnam and Thailand during the Vietnam War is entirely plausible.  Additionally, research conducted by the Board shows that Tan Son Nhut Air Base was used by the United States as its major base during the Vietnam War.  Therefore, the Veteran's statement that his plane stopped at this base en route to and from Thailand to load and unload passengers and refuel seems more than plausible.

Therefore, the Board finds that the Veteran's statements that he deplaned at Tan Son Nhut Air Base in the Republic of Vietnam en route to and from Thailand to be both competent and highly credible.  Therefore, the Board concedes the Veteran's exposure to herbicides during his active service.    

A review of the medical evidence of record shows that the Veteran was diagnosed as having DM in April 1998 and that he has continued to receive treatment for such since that time.  

In sum, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with DM.  Accordingly, entitlement to service connection for DM is warranted.   

Service Connection for Lower Extremity Peripheral Neuropathy    

A review of the record shows that the Veteran receives treatment for lower extremity peripheral neuropathy at the VA Medical Center.  A review of the VA Medical Center treatment notes in the electronic claims file shows that the Veteran is reported to suffer from bouts of disabling severe pain in his lower extremities, usually in the plantar aspect of either foot.  In a February 2011 letter of record in the electronic claims file, the Veteran's VA Medical Center primary care provider noted that the Veteran's neuropathy has been progressive since 1998 and that it is presumed to be due to his DM, which is not very well controlled.

As the Veteran has been service-connected for DM and has been diagnosed with bilateral lower extremity peripheral neuropathy that is presumed to be due to his DM, the Board finds that the preponderance of the evidence is for the claim.  

Accordingly, entitlement to service connection for bilateral lower extremity peripheral neuropathy is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is granted. 

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is granted.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

A review of the record shows that the Veteran receives treatment for lower extremity peripheral vascular disease at the VA Medical Center.  He has been noted to have blockages of both legs behind the knees.  Of record in the electronic claims file is a February 2011 letter from the Veteran's VA Medical Center primary care provider.  In the letter, Dr. J.M. reported that the Veteran's DM has been poorly controlled and was a major factor in his overall disability picture.  It is unclear as to whether the Veteran's DM caused or chronically worsens his lower extremity peripheral vascular disease.  

As noted above, service connection may be granted for disability which is proximately due to or the result of service-connected disability and for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral lower extremity peripheral vascular disease, to include whether it was caused or is chronically worsened by his service-connected DM.  

Additionally, current treatment notes should be obtained before a decision is rendered with regard to these issues.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. The RO should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

4. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present lower extremity peripheral vascular disease.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based upon the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present lower extremity peripheral vascular disease as to whether it is as likely as not (50 percent or better probability) that it is etiologically related to the Veteran's active service, or was caused or chronically worsened by the Veteran's service-connected DM and/or peripheral neuropathy. 

The supporting rationale for all opinions expressed must be provided.  

5. The RO should confirm that any medical opinions and examination reports provided comport with this remand and undertake any other development it determines to be warranted.

6. Then, the RO should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


